DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

 Response to Amendment
2.	Claims 1-7, 9-14, and 16-22 are currently pending.
3.	Claims 21 and 22 are new.
4.	Claims 8 and 15 are canceled.
5.	Claims 1, 3, 7, 9-14, and 16-20 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 21 recites the limitation "a safe threshold distance" in Line 4.  It is unclear if this is the same safe threshold distance as in Claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 3-7, 9-14, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (DE 10012448 A1) in view of Lee (US 20200001839 A1).
12.	Regarding Claim 1, Eckert teaches a system, comprising: a vehicle having a front end and a braking system including: a front wheel braking system, and a rear wheel braking system (Eckert: [0010] "This means that in a method for controlling the braking force or the braking pressure… the wheel brakes on a front axle [front wheel braking system] and on a rear axle [rear wheel braking system] are applied alternately with applied braking force.");
Wherein activating the braking system comprises: activating the front wheel braking system for a first time period during which a peak brake pressure for the front wheel braking occurs and, subsequent to the first time period, deactivating the front wheel braking system for a front wheel braking system inactive time period during which braking operation by the front wheel braking system is absent to dissipate heat from the front wheel braking system; and activating the rear wheel braking system for a second time period subsequent to activation of the front wheel braking system in association with the first time period and, during the second time period, a peak brake pressure for the rear wheel braking occurs; 2Application No. 16/783,159 wherein active braking of the rear braking system that occurs during the second time period is coincident in time with the absence of braking by the front wheel braking system during the front wheel braking inactive time period (Eckert: [0012] "For example, if the risk of overheating on the wheel brakes on the front axle is determined in a vehicle with two breakable axles, then in a first phase [second time period] the wheel brakes on the rear axle are subjected to greater braking force [activate rear wheel braking system for second time period], while the braking force on the two front wheel brakes is reduced [subsequent to first time period, deactivating front wheel braking system] with the goal of no longer applying braking force to the front brakes [inactive time period, front wheel braking system is absent] in order to cool the brakes [to dissipate heat from front wheel braking system]. In this situation, the desired vehicle deceleration is achieved solely with the aid of the rear wheel brakes. The front wheel brakes can cool down during this pause in operation. In a second phase [first time period], after the front wheel brakes have cooled down [subsequent to activation of front wheel braking system] sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [activating front wheel braking system, peak brake pressure occurs] and the rear wheel brakes are released." Note that a skilled practitioner would recognize that the rear braking system is applied at the same time the front wheel braking system is inactive, or released.).  
	Eckert fails to explicitly teach a vehicle having a front end, the vehicle including: a plurality of proximity sensors at the front end of the vehicle; a braking system coupled to the plurality of proximity sensors, and a processor coupled to the plurality of proximity sensors and the braking system, wherein the processor: receives proximity detection signals from one or more of the plurality of proximity sensors; and activates the braking system in response to one of the proximity detection signals indicating less than a safe threshold distance.
However, in the same field of endeavor, Lee teaches a vehicle having a front end, the vehicle including (Lee: [0036] "At least one image sensor may be mounted on each part of the vehicle so as to have a view of the front [a vehicle having a front end], side, or rear of the vehicle."): 
A plurality of proximity sensors at the front end of the vehicle (Lee: [0040] and [0057] "Example of such multiple non-image sensor modules 3 may include a radar sensor, a lidar sensor, an ultrasonic sensor, and the like [plurality of proximity sensors]. A non-image sensor module 3 may not be provided, or one or more non-image sensor modules 3 may be provided."  Also, "That is, the radome of the radar sensor may be disposed inside a vehicle grill, a bumper, a vehicle body, and the like, and may be disposed as a part of components constituting the outer surface of the vehicle, such as a part of a vehicle grille, a bumper, and a vehicle body, so as to provide the convenience of mounting the radar sensor while improving the aesthetics of the vehicle."); 
A braking system coupled to the plurality of proximity sensors (Lee: [0145] and [0162] "Referring to FIG. 2B, a driving support apparatus 100 according to the present embodiments may include at least one module among an information acquisition module 110 [proximity sensors], an alert module 120, a collision prevention module 130, a control module 140, a braking module 150, and the like."  Also, "The braking module 150 may include a brake, but is not limited thereto, and may include any device that is associated with braking of the vehicle."), 
And a processor coupled to the plurality of proximity sensors and the braking system, wherein the processor: receives proximity detection signals from one or more of the plurality of proximity sensors (Lee: [0043] "The controller 1 may receive sensing data from the non-image sensor module 3 and process the sensing data."); 
And activates the braking system in response to one of the proximity detection signals indicating less than a safe threshold distance (Lee: [0102] and [0156] "For example, when the driver does not intervene in driving according to the result of determination on driving intervention of the driver, which has been received from the driving intervention determiner 12, the collision prevention controller 13 may adjust (or control) the braking time point of the vehicle [activate braking system] (or the steering time point of the vehicle) on the basis of at least one value among a value of time to collision (TTC) between forward vehicles [proximity detection] and a value of a distance between forward vehicles [less than safe threshold distance]."  Also, "The control module 140 may control the vehicle to be braked on the basis of a braking time point of the vehicle.").
Eckert and Lee are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckert to incorporate the teachings of Lee to provide a vehicle with proximity sensors for activating a braking system in response to proximity signals being less than a safe threshold distance because it provides the benefit of increased vehicle and passenger safety when braking a vehicle.
13.	Regarding Claim 3, Eckert and Lee remains as applied above in Claim 1, and further, Eckert teaches the processor generates a first deceleration… and in response to the first deceleration signal, the processor activates the front wheel braking system for the first time period (Eckert: [0012] "In a second phase [first time period], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [activating front wheel braking system, in response to deceleration signal] and the rear wheel brakes are released.").  
Eckert fails to explicitly teach the processor generates a first deceleration signal in response to the proximity detection signals from one or more of the plurality of proximity sensors  indicating less than the safe threshold distance; and in response to the first deceleration signal, the processor activates the front wheel braking system for the first time period.  
	However, in the same field of endeavor, Lee teaches the processor generates a first deceleration signal in response to the proximity detection signals from one or more of the plurality of proximity sensors  indicating less than the safe threshold distance; and in response to the first deceleration signal, the processor activates the front wheel braking system for the first time period (Lee: [0102] and [0156] "For example, when the driver does not intervene in driving according to the result of determination on driving intervention of the driver, which has been received from the driving intervention determiner 12, the collision prevention controller 13 may adjust (or control) the braking time point of the vehicle [activate braking system] (or the steering time point of the vehicle) on the basis of at least one value among a value of time to collision (TTC) between forward vehicles [proximity detection] and a value of a distance between forward vehicles [less than safe threshold distance]."  Also, "The control module 140 may control the vehicle to be braked on the basis of a braking time point of the vehicle.").  
Eckert and Lee are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckert to incorporate the teachings of Lee to provide a vehicle with proximity sensors for activating a braking system in response to proximity signals being less than a safe threshold distance because it provides the benefit of increased vehicle and passenger safety when braking a vehicle.
14.	Regarding Claim 4, Eckert and Lee remains as applied above in Claim 3, and further, Eckert teaches the processor increases a front brake pressure over a first portion of the first time period, the processor maintains the front brake pressure at a first pressure over a second portion of the first time period, and the processor decreases the front brake pressure over a third portion of the first time period (Eckert: [0012] and [0037] "Braking force is applied to the wheel brakes of the front axle and the rear wheel brakes are released."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention. Due to the cyclic, alternating load on the wheel brakes between the front and rear axle wheel brakes, the resulting temperatures on the brake discs of the front and rear axles are at least from a certain point in time, in the present example from approx. 4 Minutes, always below the brake disc temperatures with a continuous brake force transmission of the wheel brakes according to the prior art." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied and temperature decreases when the brake system is not applied.  Additionally, Figure 1 shows that the front wheel brakes are applied for a first portion when Tneu,VA is increasing, a second portion maintains a brake pressure for at least an instant before the third portion where Tneu,VA decreases.  Also, a skilled practitioner would recognize that every braking event and an increasing, constant, and decreasing portion of braking.).  
15.	Regarding Claim 5, Eckert and Lee remains as applied above in Claim 4, and further, Eckert teaches the processor increases a rear brake pressure over a first portion of the second time period (Eckert: [0012] and [0037] "For example, if the risk of overheating on the wheel brakes on the front axle is determined in a vehicle with two breakable axles, then in a first phase [second time period] the wheel brakes on the rear axle are subjected to greater braking force [increase rear brake pressure over first portion], while the braking force on the two front wheel brakes is reduced with the goal of no longer applying braking force to the front brakes in order to cool the brakes."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention. Due to the cyclic, alternating load on the wheel brakes between the front and rear axle wheel brakes, the resulting temperatures on the brake discs of the front and rear axles are at least from a certain point in time, in the present example from approx. 4 Minutes, always below the brake disc temperatures with a continuous brake force transmission of the wheel brakes according to the prior art." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied and temperature decreases when the brake system is not applied.).  
16.	Regarding Claim 6, Eckert and Lee remains as applied above in Claim 5, and further, Eckert teaches the third portion of the first time period overlaps with the first portion of the second time period (Eckert: [0012] and [0037] "For example... then in a first phase [second time period] the wheel brakes on the rear axle are subjected to greater braking force, while the braking force on the two front wheel brakes is reduced with the goal of no longer applying braking force to the front brakes in order to cool the brakes... In a second phase [first time period], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place [overlap third portion of first time period with first portion of second time period]."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention. Due to the cyclic, alternating load on the wheel brakes between the front and rear axle wheel brakes, the resulting temperatures on the brake discs of the front and rear axles are at least from a certain point in time, in the present example from approx. 4 Minutes, always below the brake disc temperatures with a continuous brake force transmission of the wheel brakes according to the prior art." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied.  Additionally, Tneu,VA decrease [third portion of first time period] overlaps when Tneu,HA is increasing [first portion of second time period].).  
17.	Regarding Claim 7, Eckert teaches a vehicle; comprising: a front wheel braking system; 3Application No. 16/783,159a rear wheel braking system (Eckert: [0010] "This means that in a method for controlling the braking force or the braking pressure… the wheel brakes on a front axle [front wheel braking system] and on a rear axle [rear wheel braking system] are applied alternately with applied braking force."); 
Activating the front wheel braking system in accordance with a first braking pattern and activating the rear wheel braking system in accordance with a second braking pattern, the first braking pattern being different from the second braking pattern; wherein activating the front wheel braking system in accordance with the first braking pattern and activating the rear wheel braking system in accordance with the second braking pattern comprises: activating the front wheel braking system for a first time period during which a peak brake pressure for the front wheel braking occurs and, subsequent to the first time period, deactivating the front wheel braking system for a front wheel braking system inactive time period during which braking operation by the front wheel braking system is absent to dissipate heat from the front wheel braking system; and activating the rear wheel braking system for a second time period subsequent to activation of the front wheel braking system in association with the first time period and, during the second time period, a peak brake pressure for the rear wheel braking occurs; wherein active braking of the rear braking system that occurs during the second time period is coincident in time with the absence of braking by the front wheel braking system during the front wheel braking inactive time period (Eckert: [0012] "For example, if the risk of overheating on the wheel brakes on the front axle is determined in a vehicle with two breakable axles, then in a first phase [second time period] the wheel brakes on the rear axle are subjected to greater braking force [activate rear wheel braking system for second time period], while the braking force on the two front wheel brakes is reduced [subsequent to first time period, deactivating front wheel braking system] with the goal of no longer applying braking force to the front brakes [inactive time period, front wheel braking system is absent] in order to cool the brakes [to dissipate heat front wheel braking system]. In this situation, the desired vehicle deceleration is achieved solely with the aid of the rear wheel brakes. The front wheel brakes can cool down during this pause in operation. In a second phase [first time period], after the front wheel brakes have cooled down [subsequent to activation of front wheel braking system] sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [activating front wheel braking system, peak brake pressure occurs] and the rear wheel brakes are released." Note that a skilled practitioner would recognize that the rear braking system is applied at the same time the front wheel braking system is inactive, or released.  Also, note that a skilled practitioner would recognize that the first and second braking patterns are different from each other because the front and rear braking systems brake at different times.).  
	Eckert fails to explicitly teach a plurality of proximity sensors; an adaptive cruise control system; and a processor coupled to the plurality of proximity sensors, the adaptive cruise control system, the front wheel braking system, and the rear wheel braking systems, wherein the processor: receives proximity detection signals from one or more of the plurality of proximity sensors; and implements adaptive cruise control braking in response to the one or more of the proximity detection signals indicating less than a safe distance threshold.
	However, in the same field of endeavor, Lee teaches a plurality of proximity sensors (Lee: [0040] "Example of such multiple non-image sensor modules 3 may include a radar sensor, a lidar sensor, an ultrasonic sensor, and the like. A non-image sensor module 3 may not be provided, or one or more non-image sensor modules 3 may be provided."); 
An adaptive cruise control system (Lee: [0143] "For example, the driver assistance system module 8 may include a blind spot detection (BSD) system module 8a, a lane-keeping assist system (LKAS) system 8b, an adaptive smart cruise control (ASCC) system module 8b, and the like."); 
And a processor coupled to the plurality of proximity sensors, the adaptive cruise control system, the front wheel braking system, and the rear wheel braking systems, wherein the processor: receives proximity detection signals from one or more of the plurality of proximity sensors (Lee: [0043] "The controller 1 may receive sensing data from the non-image sensor module 3 and process the sensing data… In order to perform such processing, the controller 1 may include at least one processor."  Note that Figure 2a shows that the control unit is coupled with the sensors (3) and the Adaptive Cruise Control module (8c).); 
And implements adaptive cruise control braking in response to the one or more of the proximity detection signals indicating less than a safe distance threshold (Lee: [0102] and [0156] "For example, when the driver does not intervene in driving according to the result of determination on driving intervention of the driver, which has been received from the driving intervention determiner 12, the collision prevention controller 13 may adjust (or control) the braking time point of the vehicle [activate braking system] (or the steering time point of the vehicle) on the basis of at least one value among a value of time to collision (TTC) between forward vehicles [proximity detection] and a value of a distance between forward vehicles [less than safe threshold distance]."  Also, "The control module 140 may control the vehicle to be braked on the basis of a braking time point of the vehicle.").
Eckert and Lee are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckert to incorporate the teachings of Lee to provide a vehicle with proximity sensors for activating a braking system in response to proximity signals being less than a safe threshold distance because it provides the benefit of increased vehicle and passenger safety when braking a vehicle.
18.	Regarding Claim 9, Eckert and Lee remains as applied above in Claim 7, and further, Eckert teaches the first braking pattern has a first plurality of braking periods comprising the first time period and a first plurality of inactive periods comprising the front wheel braking system inactive time period; and wherein the second braking pattern has a second plurality of braking periods comprising the second time period and a second plurality of inactive periods for the second braking system (Eckert: [0010] and [0012] "This means that in a method for controlling the braking force or the braking pressure… the wheel brakes on a front axle [front wheel braking system] and on a rear axle [rear wheel braking system] are applied alternately with applied braking force."  Also, "For example, if the risk of overheating on the wheel brakes on the front axle is determined in a vehicle with two breakable axles, then in a first phase [second time period, second brake pattern] the wheel brakes on the rear axle are subjected to greater braking force, while the braking force on the two front wheel brakes is reduced with the goal of no longer applying braking force to the front brakes [plurality of inactive time period of front wheel braking system] in order to cool the brakes.... In a second phase [first time period, first braking pattern], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle and the rear wheel brakes are released [second plurality of inactive periods]."  Note that a skilled practitioner would recognize that applying the brakes alternately for the front and rear brakes would mean that there are a plurality of active/inactive time periods.).  
19.	Regarding Claim 10, Eckert and Lee remains as applied above in Claim 9, and further, Eckert teaches a decreasing brake pressure portion of the first time period associated operation of the front wheel braking system overlaps with an increasing brake pressure portion of the second time period associated with operation of the rear wheel braking system (Eckert: [0012] and [0037] "For example... then in a first phase [second time period] the wheel brakes on the rear axle are subjected to greater braking force, while the braking force on the two front wheel brakes is reduced with the goal of no longer applying braking force to the front brakes in order to cool the brakes... In a second phase [first time period], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place [overlap decreasing portion of first time period with increasing portion of second time period]."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention. Due to the cyclic, alternating load on the wheel brakes between the front and rear axle wheel brakes, the resulting temperatures on the brake discs of the front and rear axles are at least from a certain point in time, in the present example from approx. 4 Minutes, always below the brake disc temperatures with a continuous brake force transmission of the wheel brakes according to the prior art." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied.  Additionally, Tneu,VA decrease [third portion of first time period] overlaps when Tneu,HA is increasing [first portion of second time period].).  
20.	Regarding Claim 11, Eckert and Lee remains as applied above in Claim 10, and further, Eckert teaches a decreasing brake pressure portion of the second time period associated with operation of the rear wheel braking system overlaps with an increasing brake pressure portion of a second one of the first plurality of braking periods associated with operation of the front wheel braking system (Eckert: [0012] and [0037] "In a second phase [first time period], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place [decrease brake pressure portion of second time period associated with rear wheel brake system, increase brake pressure portion of first time period associated with front wheel brake system]."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention. Due to the cyclic, alternating load on the wheel brakes between the front and rear axle wheel brakes, the resulting temperatures on the brake discs of the front and rear axles are at least from a certain point in time, in the present example from approx. 4 Minutes, always below the brake disc temperatures with a continuous brake force transmission of the wheel brakes according to the prior art." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied, and temperature decreases when the brake system is not applied.  Additionally, using Figure 1 as a reference, the Tneu,HA decrease [decreasing brake pressure portion of second time period] overlaps when Tneu,VA is increasing [increasing brake pressure portion of first time period, first braking period].).  
21.	Regarding Claim 12, Eckert and Lee remains as applied above in Claim 7, and further, Eckert teaches the second braking pattern is initiated before the first braking pattern wherein the first braking pattern has a first plurality of braking periods comprising the first time period and a first plurality of inactive periods comprising the front wheel braking system inactive time period;5Application No. 16/783,159 wherein the second braking pattern has a second plurality of braking periods comprising the second time period and a second plurality of inactive periods (Eckert: [0010] and [0037] "This means that in a method for controlling the braking force or the braking pressure… the wheel brakes on a front axle [front wheel braking system] and on a rear axle [rear wheel braking system] are applied alternately with applied braking force."  Also, "For example, if the risk of overheating on the wheel brakes on the front axle is determined in a vehicle with two breakable axles, then in a first phase [second time period, second brake pattern] the wheel brakes on the rear axle are subjected to greater braking force, while the braking force on the two front wheel brakes is reduced [second braking pattern initiated before first braking pattern] with the goal of no longer applying braking force to the front brakes [plurality of inactive time period of front wheel braking system] in order to cool the brakes.... In a second phase [first time period, first braking pattern], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load [second plurality of braking periods], the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [first plurality of braking periods] and the rear wheel brakes are released [second plurality of inactive periods]."  Note that a skilled practitioner would recognize that applying the brakes alternately for the front and rear brakes would mean that there are a plurality of active/inactive time periods.).
22.	Regarding Claim 13, Eckert and Lee remains as applied above in Claim 12, and further, Eckert teaches each of the first plurality of braking periods includes an increasing brake pressure portion, a stable brake pressure portion, and a decreasing brake pressure portion, and each of the second plurality of braking periods includes an increasing brake pressure portion, a stable brake pressure portion, and a decreasing brake pressure portion; the decreasing brake pressure portion of the second plurality of braking periods of the rear wheel braking system overlaps with an increasing brake pressure portion of one of the first plurality of braking periods of the front wheel braking system (Eckert: [0012] and [0037] "For example... then in a first phase [second plurality of braking periods] the wheel brakes on the rear axle are subjected to greater braking force [increase brake pressure portion, second period], while the braking force on the two front wheel brakes is reduced [decrease brake pressure portion, first period]... In a second phase [first plurality of braking periods], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [increase brake pressure portion, first period] and the rear wheel brakes are released [decreasing brake pressure portion, second period]."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention. Due to the cyclic, alternating load on the wheel brakes between the front and rear axle wheel brakes, the resulting temperatures on the brake discs of the front and rear axles are at least from a certain point in time..." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied. and temperature decrease when the brake system is not applied.  Additionally, Figure 1 shows that the front wheel brakes are applied for a first increasing portion when Tneu,VA is increasing, a second stable portion maintains a brake pressure for at least an instant before the third decreasing portion where Tneu,VA decreases.  Figure 1 also shows that the rear wheel brakes are applied for a first increasing portion when Tneu,HA is increasing, a second stable portion maintains a brake pressure for at least an instant before the third decreasing portion where Tneu,HA decreases.  Also, a skilled practitioner would recognize that every braking event and an increasing, constant, and decreasing portion of braking.).  
23.	Regarding Claim 14, Eckert teaches a method, comprising: controlling, by a processor of the vehicle, a front wheel braking system and a rear wheel braking system of a vehicle… the controlling including: activating the front wheel braking system in accordance with a first braking pattern; and activating the rear wheel braking system in accordance with a second braking pattern that is different from the first braking pattern; wherein activating the front wheel braking system in accordance with the first braking pattern and activating the rear wheel braking system in accordance with the second braking pattern comprises: activating the front wheel braking system for a first time period during which a peak brake pressure for the front wheel braking occurs and, subsequent to the first time period, deactivating the front wheel braking system for a front wheel braking system inactive time period during which braking operation by the front 6Application No. 16/783,159 wheel braking system is absent to dissipate heat from the front wheel braking system; and activating the rear wheel braking system for a second time period subsequent to activation of the front wheel braking system in association with the first time period and, during the second time period, a peak brake pressure for the rear wheel braking occurs; wherein active braking of the rear braking system that occurs during the second time period is coincident in time with the absence of braking by the front wheel braking system during the front wheel braking inactive time period (Eckert: [0012] "For example, if the risk of overheating on the wheel brakes on the front axle is determined in a vehicle with two breakable axles, then in a first phase [second time period] the wheel brakes on the rear axle are subjected to greater braking force [activate rear wheel braking system for second time period], while the braking force on the two front wheel brakes is reduced [subsequent to first time period, deactivating front wheel braking system] with the goal of no longer applying braking force to the front brakes [inactive time period, front wheel braking system is absent] in order to cool the brakes [to dissipate heat front wheel braking system]. In this situation, the desired vehicle deceleration is achieved solely with the aid of the rear wheel brakes. The front wheel brakes can cool down during this pause in operation. In a second phase [first time period], after the front wheel brakes have cooled down [subsequent to activation of front wheel braking system] sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [activating front wheel braking system, peak brake pressure occurs] and the rear wheel brakes are released." Note that a skilled practitioner would recognize that the rear braking system is applied at the same time the front wheel braking system is inactive, or released.  Also, note that a skilled practitioner would recognize that the first and second braking patterns are different from each other because the front and rear braking systems brake at different times.).
Eckert fails to explicitly teach detecting a plurality of environmental conditions around a vehicle; generating an automatic deceleration control signal based on the plurality of environmental conditions; and controlling, by a processor of the vehicle, a front wheel braking system and a rear wheel braking system of a vehicle in response to the automatic deceleration control signal.
However, in the same field of endeavor, Lee teaches detecting a plurality of environmental conditions around a vehicle (Lee: [0040] "Example of such multiple non-image sensor modules 3 may include a radar sensor, a lidar sensor, an ultrasonic sensor, and the like. A non-image sensor module 3 may not be provided, or one or more non-image sensor modules 3 may be provided."); 
Generating an automatic deceleration control signal based on the plurality of environmental conditions; and controlling, by a processor of the vehicle, a front wheel braking system and a rear wheel braking system of a vehicle in response to the automatic deceleration control signal (Lee: [0102] and [0156] "For example, when the driver does not intervene in driving according to the result of determination on driving intervention of the driver, which has been received from the driving intervention determiner 12, the collision prevention controller 13 may adjust (or control) the braking time point of the vehicle [activate front and rear braking system] (or the steering time point of the vehicle) on the basis of at least one value among a value of time to collision (TTC) between forward vehicles [based on environmental conditions] and a value of a distance between forward vehicles [deceleration control signal]."  Also, "The control module 140 may control the vehicle to be braked on the basis of a braking time point of the vehicle.").
Eckert and Lee are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckert to incorporate the teachings of Lee to provide a vehicle with proximity sensors for activating a braking system in response to proximity signals being less than a safe threshold distance because it provides the benefit of increased vehicle and passenger safety when braking a vehicle.
24.	Regarding Claim 17, Eckert and Lee remains as applied above in Claim 14, and further, Eckert teaches the activating the front wheel braking system in accordance with the first braking pattern includes increasing a front brake pressure over a first portion of the first time period, maintaining the front brake pressure at a first pressure over a second portion of the first time period, and decreasing the front brake pressure over a third portion of the first time period; and ; wherein the activating the rear wheel braking system in accordance with the second braking pattern includes increasing a rear brake pressure over a first portion of the second time period; wherein the third portion of the first time period overlaps with the first portion of the second time period (Eckert: [0012] and [0037] "For example... then in a first phase [second brake pattern, second time period] the wheel brakes on the rear axle are subjected to greater braking force [increase brake pressure portion over first portion in accordance with second pattern], while the braking force on the two front wheel brakes is reduced [decrease brake pressure portion over third portion in according with first pattern]... In a second phase [first brake pattern, first time period], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [increase brake pressure portion over first portion of first time period] and the rear wheel brakes are released [decreasing brake pressure portion over third portion of second time period]."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied, and temperature decrease when the brake system is not applied.  Additionally, Figure 1 shows that the front wheel brakes are applied for a first increasing portion when Tneu,VA is increasing, a second stable portion maintains a brake pressure for at least an instant before the third decreasing portion where Tneu,VA decreases.  Figure 1 also shows that the rear wheel brakes are applied for a first increasing portion when Tneu,HA is increasing, a second stable portion maintains a brake pressure for at least an instant before the third decreasing portion where Tneu,HA decreases.  Also, a skilled practitioner would recognize that every braking event and an increasing, constant, and decreasing portion of braking.  Additionally, Tneu,VA decrease [third portion of first time period] overlaps when Tneu,HA is increasing [first portion of second time period].).  
25.	Regarding Claim 18, Eckert and Lee remains as applied above in Claim 14, and further, Eckert teaches the first braking pattern includes a first increasing brake pressure time period, a first maintained brake pressure time period, and a first decreasing brake pressure time period, and wherein the second braking pattern includes a second increasing brake pressure time period, a second maintained brake pressure time period, and a second decreasing brake pressure time period (Eckert: [0012] and [0037] "For example... then in a first phase [second brake pattern, second time period] the wheel brakes on the rear axle are subjected to greater braking force [increase brake pressure portion over first portion in accordance with second pattern], while the braking force on the two front wheel brakes is reduced [decrease brake pressure portion over third portion in according with first pattern]... In a second phase [first brake pattern, first time period], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [increase brake pressure portion over first portion of first time period] and the rear wheel brakes are released [decreasing brake pressure portion over third portion of second time period]."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention. Due to the cyclic, alternating load on the wheel brakes between the front and rear axle wheel brakes, the resulting temperatures on the brake discs of the front and rear axles are at least from a certain point in time... always below the brake disc temperatures with a continuous brake force transmission of the wheel brakes according to the prior art." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied.  Additionally, Figure 1 shows that the front wheel brakes are applied [first braking pattern] for a first increasing portion when Tneu,VA is increasing, a second maintained portion maintains a brake pressure for at least an instant before the third decreasing portion where Tneu,VA decreases.  Figure 1 also shows that the rear wheel brakes are applied [second braking pattern] for a first increasing portion when Tneu,HA is increasing, a second maintained portion maintains a brake pressure for at least an instant before the third decreasing portion where Tneu,HA decreases.  Also, a skilled practitioner would recognize that every braking event and an increasing, constant, and decreasing portion of braking.).  
26.	Regarding Claim 21, Eckert and Lee remains as applied above in Claim 1, and further, Lee teaches the processor further determines that an adaptive cruise control feature of the vehicle is active (Lee: [0096] and [0143] "The collision prevention controller 13 may receive a result of determination on a collision risk [processor determines feature is active] of the vehicle from the collision risk determiner 11. The collision prevention controller 13 may control (or adjust) a collision risk alert according to the result of determination on the collision risk of the vehicle, which has been received from the collision risk determiner 11."  Also, "For example, the driver assistance system module 8 may include a blind spot detection (BSD) system module 8a, a lane-keeping assist system (LKAS) system 8b, an adaptive smart cruise control (ASCC) system module 8b, and the like." Note that a skilled practitioner would recognize that if signals are received, then the feature of the vehicle is inherently active.); 
And the processor activates the braking system in response to the one of the proximity detection signals indicating less than a safe threshold distance and the adaptive cruise control feature being active (Lee: [0102] and [0156] "For example, when the driver does not intervene in driving according to the result of determination on driving intervention of the driver, which has been received from the driving intervention determiner 12, the collision prevention controller 13 [adaptive cruise control feature is active] may adjust (or control) the braking time point of the vehicle [activate braking system] (or the steering time point of the vehicle) on the basis of at least one value among a value of time to collision (TTC) between forward vehicles [proximity detection] and a value of a distance between forward vehicles [less than safe threshold distance]."  Also, "The control module 140 may control the vehicle to be braked on the basis of a braking time point of the vehicle.").  
27.	Regarding Claim 22, Eckert and Lee remains as applied above in Claim 14, and further, Lee teaches generating the automatic deceleration control signal is performed based on the plurality of environmental conditions and in response to determining, by the processor, that an adaptive cruise control feature of the vehicle is active (Lee: [0096], [0102], and [0156] "The collision prevention controller 13 may receive a result of determination on a collision risk [processor determines feature is active] of the vehicle from the collision risk determiner 11. The collision prevention controller 13 may control (or adjust) a collision risk alert according to the result of determination on the collision risk of the vehicle, which has been received from the collision risk determiner 11."  Also, "For example, when the driver does not intervene in driving according to the result of determination on driving intervention of the driver, which has been received from the driving intervention determiner 12, the collision prevention controller 13 may adjust (or control) the braking time point of the vehicle [automatic deceleration is active] (or the steering time point of the vehicle) on the basis of at least one value among a value of time to collision (TTC) between forward vehicles [based on environmental conditions] and a value of a distance between forward vehicles."  Also, "The control module 140 may control the vehicle to be braked on the basis of a braking time point of the vehicle." Note that a skilled practitioner would recognize that if signals are received, then the feature of the vehicle is inherently active.).
28.	Claims 2, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (DE 10012448 A1), in view of Lee (US 20200001839 A1), and in further view of Mizoguchi (US 20140339889 A1).
29.	Regarding Claim 2, Eckert and Lee remains as applied above in Claim 1.
	Eckert and Lee fails to explicitly teach the first time period is greater than the second time period.  
	However, in the same field of endeavor, Mizoguchi teaches the first time period is greater than the second time period (Mizoguchi: [0065] "In the example shown in FIG. 6, the rising timing of the rear oil pressure target value is caused to be later then the rising timing of the front oil pressure target value by the predetermined delay time .DELTA.T [first time period greater than second time period]…"  Note that if the rear oil pressure increases after the increase of front oil pressure, the front oil pressure is increased for a greater time.).  
Eckert, Lee, and Mizoguchi are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckert and Lee to incorporate the teachings of Mizoguchi for the first time period to be greater than the second time period because it provides the benefit of improving vehicle stability by avoiding a rear wheel lock up at the time of emergency automatic braking. 
30.	Regarding Claim 16, Eckert and Lee remains as applied in Claim 14.
	Eckert and Lee fails to explicitly teach the first time period is greater than the second time period.  
However, in the same field of endeavor, Mizoguchi teaches the first time period is greater than the second time period (Mizoguchi: [0065] "In the example shown in FIG. 6, the rising timing of the rear oil pressure target value is caused to be later then the rising timing of the front oil pressure target value by the predetermined delay time .DELTA.T [first time period greater than second time period]…"  Note that if the rear oil pressure increases after the increase of front oil pressure, the front oil pressure is increased for a greater time.).  
Eckert, Lee, and Mizoguchi are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckert and Lee to incorporate the teachings of Mizoguchi for the first time period to be greater than the second time period because it provides the benefit of improving vehicle stability by avoiding a rear wheel lock up at the time of emergency automatic braking. 
31.	Regarding Claim 19, Eckert and Lee remains as applied above in Claim 14, and further, Eckert teaches wherein the activating of the front brake system includes activating the first braking pattern in a first plurality of braking periods comprising the first time period and a first plurality of inactive periods comprising the front wheel braking inactive time period; and wherein activating of the rear brake system includes activating the second braking pattern in a second plurality of braking periods comprising the second time period and a second plurality of inactive periods (Eckert: [0010] and [0012] "This means that in a method for controlling the braking force or the braking pressure… the wheel brakes on a front axle [front wheel braking system] and on a rear axle [rear wheel braking system] are applied alternately with applied braking force."  Also, "For example, if the risk of overheating on the wheel brakes on the front axle is determined in a vehicle with two breakable axles, then in a first phase [second time period, second brake pattern] the wheel brakes on the rear axle are subjected to greater braking force [second plurality of braking periods], while the braking force on the two front wheel brakes is reduced with the goal of no longer applying braking force to the front brakes [plurality of inactive time period of front wheel braking system] in order to cool the brakes.... In a second phase [first time period, first braking pattern], after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [first plurality of braking periods] and the rear wheel brakes are released [second plurality of inactive periods]."  Note that a skilled practitioner would recognize that applying the brakes alternately for the front and rear brakes would mean that there are a plurality of active/inactive time periods.).  
	Eckert and Lee fails to explicitly teach the activating the rear wheel braking system in accordance with the second braking pattern occurs after activating the front wheel braking system in accordance with the first braking pattern.
	However, in the same field of endeavor, Mizoguchi teaches the activating the rear wheel braking system in accordance with the second braking pattern occurs after activating the front wheel braking system in accordance with the first braking pattern (Mizoguchi: [0065] "In the example shown in FIG. 6, the rising timing of the rear oil pressure target value [second brake pattern] is caused to be later then the rising timing of the front oil pressure target value [first brake pattern] by the predetermined delay time .DELTA.T [occurs after activating the front wheel braking system]…"  Note that if the rear oil pressure increases after the increase of front oil pressure, the front oil pressure increase is initiated before the rear oil pressure increase, as shown in Figure 6.).
Eckert, Lee, and Mizoguchi are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckert and Lee to incorporate the teachings of Mizoguchi to activate the rear wheel braking system after activating the front wheel braking system because it provides the benefit of improving vehicle stability by avoiding a rear wheel lock up at the time of emergency automatic braking.
32.	Regarding Claim 20, Eckert, Lee, and Mizoguchi remains as applied above in Claim 19, and further, Eckert teaches each of the first plurality of braking periods includes an increasing brake pressure portion, a stable brake pressure portion, and a decreasing brake pressure portion, and wherein each of the second plurality of braking periods includes an increasing brake pressure portion, a stable brake pressure portion, and a decreasing brake pressure portion; wherein the decreasing brake pressure portion of a first one of the first plurality of braking periods of the front wheel braking system overlaps with the increasing brake pressure portion of a first one of the second plurality of braking periods of the rear wheel braking system (Eckert: [0012] and [0037] "For example... then in a first phase the wheel brakes on the rear axle are subjected to greater braking force [increase brake pressure portion of second brake period], while the braking force on the two front wheel brakes is reduced [decrease brake pressure portion of first brake period]... In a second phase, after the front wheel brakes have cooled down sufficiently and the rear wheel brakes have been subjected to a correspondingly greater load, the reverse control takes place. Braking force is applied to the wheel brakes of the front axle [increase brake pressure portion of first brake period] and the rear wheel brakes are released [decreasing brake pressure portion of second brake period]."  Also, "The long-dashed line represents the temperature of the brake discs on the front axle (Tnew,FA) and the lower short-dashed line the temperature of the brake discs on the rear axle (Tnew,HA) according to the invention. Due to the cyclic, alternating load on the wheel brakes between the front and rear axle wheel brakes, the resulting temperatures on the brake discs of the front and rear axles are at least from a certain point in time... always below the brake disc temperatures with a continuous brake force transmission of the wheel brakes according to the prior art." Note that a skilled practitioner would recognize the front wheel brake system temperature increases as the front wheel brake system is applied.  Additionally, Figure 1 shows that the front wheel brakes are applied for a first increasing portion when Tneu,VA is increasing, a second stable portion maintains a brake pressure for at least an instant before the third decreasing portion where Tneu,VA decreases.  Figure 1 also shows that the rear wheel brakes are applied for a first increasing portion when Tneu,HA is increasing, a second stable portion maintains a brake pressure for at least an instant before the third decreasing portion where Tneu,HA decreases.  Also, a skilled practitioner would recognize that every braking event and an increasing, constant, and decreasing portion of braking.). 

Response to Arguments
33.	Applicant’s arguments with respect to Claims 1-7, 9-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Eckert (DE 10012448 A1) has been applied to teach the amended subject matter of “activating the front wheel braking system for a first time period during which a peak brake pressure for the front wheel braking occurs and, subsequent to the first time period, deactivating the front wheel braking system for a front wheel braking system inactive time period during which braking operation by the front wheel braking system is absent to dissipate heat from the front wheel braking system; and activating the rear wheel braking system for a second time period subsequent to activation of the front wheel braking system in association with the first time period and, during the second time period, a peak brake pressure for the rear wheel braking occurs; wherein active braking of the rear braking system that occurs during the second time period is coincident in time with the absence of braking by the front wheel braking system during the front wheel braking inactive time period” in the rejection above as cited in at least paragraphs [0010], [0012], and [0027] to teach an alternating braking method to dissipate heat in the brakes.
34.	Eckert (DE 10012448 A1), in view of Lee (US 20200001839 A1), and in further view of Mizoguchi (US 20140339889 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
35.	Claims 1-7, 9-14, and 16-22 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
36.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant’s disclosure.
Besier (US 20190031165 A1)
Lingman (US 8108117 B2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663